Citation Nr: 9907504	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel




INTRODUCTION

The veteran had active service from January 1946 to June 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDING OF FACT

The claim for entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303 (1998).


Service connection may be granted for a malignant tumor if 
manifest to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).  

To be a contributory cause of death, evidence must show that 
the service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  In effect, the service-connected 
disability, to be a contributory cause of death, must be 
shown to have combined with the principal cause of death, 
that it aided or lent assistance to the cause of death.  It 
is not sufficient to show that it casually shared in 
producing death; a causal relationship must be shown.  
38 C.F.R. § 3.312(c)(1) (1998).

If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2) (1998).


Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Veterans 
Appeals (Court) has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (citing Murphy, at 81).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of a 
present disability there can be no well grounded claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Grottveit, 5 
Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The Court has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background

With respect to the appellant's claim of service connection 
for the cause of the veteran's death, the pertinent evidence 
of record consists of the veteran's death certificate, 
private medical records (dated from April to November 1997), 
and a VA medical opinion by the Chief of Gastroenterology, as 
to any relationship between the veteran's service-connected 
duodenal ulcer and his cause of death.

During the veteran's lifetime, service connection had been 
established for duodenal ulcer, rated as 60 percent 
disabling; traumatic arthritis of the left and right 5th 
finger, and hearing loss, each evaluated as noncompensable.  
A total disability rating for compensation purposes based on 
individual unemployability had been in effect since September 
12, 1997.

The veteran's death certificate, as indicated above, lists 
the immediate cause of death as hepatocellular 
carcinoma/cirrhosis.  The listed underlying cause of death is 
Hepatitis C infection.  No other significant conditions, 
contributing to death but not resulting in the underlying 
cause of death, are noted.

The veteran's private medical records document the veteran's 
ulcer and indicate that he underwent an 
esophagastroduodenoscopy in April 1997 and an upper endoscopy 
in June 1997.

Correspondence from the veteran's treating physician (dated 
in September 1997) states that the veteran had a very 
complicated medical history, which included peptic ulcer 
disease.  It was noted that the veteran had a history of 
duodenal and gastric ulcers, as well as esophagitis.  It was 
also noted that the veteran had recently developed additional 
bleeding ulcers.  

Both the April and June procedures were referenced, and it 
was the physician's opinion that the veteran required close 
monitoring for recurrent bleeding and that he had had 
significant setbacks requiring hospitalization secondary to 
these recurrent ulcers.  The physician also opined that the 
veteran remained at significant danger with each additional 
gastrointestinal bleed, as he was a very difficult cross 
match for blood products.

The record of the veteran's last illness (dated in November 
1997) notes that the veteran had end-stage cirrhosis, 
secondary to Hepatitis C and hepatocellular carcinoma.  It 
was also noted that the veteran had severe encephalopathy, 
with disorientation and agitation.  There was no further 
therapy to offer the veteran, and he remained on hospice 
care.  The overall goal was palliation and pain management.

The VA medical opinion reflects the veteran's history of 
ulcer disease and notes that his cause of death was end-stage 
liver cancer with hepatic failure, consequent on cirrhosis 
due to Hepatitis C.  The physician could find no 
documentation of the cause of the veteran's Hepatitis C but 
surmised that it was acquired in a blood transfusion at the 
time of the veteran's quadruple bypass in 1984.  The 
veteran's Hepatitis C led to cirrhosis and liver cancer, and 
death from these causes was absolutely inevitable by the time 
of the cancer diagnosis.  


It was the physician's opinion that the veteran's ulcer 
disease may have contributed very slightly to a minor delay 
in diagnosis of liver cancer, but, nevertheless, diagnosis 
was made quite promptly.  The physician doubted very much 
that the veteran's nutrition and ulcer disease altered the 
outcome of the cancer.  He also stated that there was no 
evidence that they reduced the veteran's life expectancy, 
given the final diagnosis.

Analysis

The Board recognizes the appellant's contention that she is 
entitled to service connection for the cause of her husband's 
(the veteran's) death, specifically that the veteran's 
duodenal ulcer was of such severity that his overall health 
was greatly affected by that disability, which materially 
influenced and accelerated his death.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, the appellant's claim must be 
denied, as it is not well grounded.

In this instance, the immediate cause of the veteran's death 
was hepatocellular carcinoma/cirrhosis, with Hepatitis C 
infection as the underlying cause of death.  No other 
significant conditions were acknowledged and listed on the 
death certificate as contributing to the veteran's death.  
During his lifetime, the veteran was service-connected for a 
duodenal ulcer, for arthritis of two fingers, and for hearing 
loss.  In order to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310, 38 C.F.R. § 3.312(a).  Here, the appellant has not 
asserted that the veteran's death was principally caused by 
any of his service-connected disabilities.  Rather, she has 
asserted that the veteran's duodenal ulcer materially 
influenced and accelerated the veteran's death, that the 
veteran's duodenal ulcer contributed to his death from 
cirrhosis and liver cancer.

However, the appellant has asserted only her opinions as to 
that contributory link. Here, nothing in the record indicates 
that she is competent to provide a medical opinion as to 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Further, of the clinical evidence of record, only the VA 
opinion by the Chief of Gastroenterology addresses any 
possible causality, and it clearly states the chief's doubts 
that the veteran's "ulcer disease" and his attendant 
nutritional needs altered the outcome of the veteran's liver 
cancer.  It also clearly states that there was no evidence 
that the veteran's "ulcer disease" reduced the veteran's 
life expectancy.  

At most, the veteran's "ulcer disease" may have contributed 
very slightly to a minor delay in diagnosis.  Nevertheless, 
it was the chief's assessment that diagnosis had been made 
quite promptly.  Moreover, such a statement as "may" is 
speculative and would not justify a belief by a fair and 
impartial individual that a claim was well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. at 609; see also 38 U.S.C.A. 
§ 5107(a).

The Board notes that the claimant has not submitted any 
competent medical evidence to show that under any of the laws 
and regulations pertaining to cause of death claims, the 
disabilities for which service connection had been 
established during the veteran's lifetime either individually 
or collectively played any role or constituted material 
factors in producing his death.  The competent medical 
evidence of record does not suggest that the veteran died of 
a disability related to his period of service, and in fact 
discounts any such relationship.

Accordingly, absent competent medical evidence of a causal 
relationship between the veteran's cause of death and his 
service-connected duodenal ulcer, the appellant has not 
presented a well grounded claim of entitlement to service 
connection for the cause of the veteran's death.  See Caluza 
v. Brown, supra.

As the appellant's claim is not well grounded, VA is under no 
duty to assist her in further development of her claim.  
38 U.S.C.A. § 5107(a).  

The appellant has not provided any indication of the 
existence of additional evidence which would make her claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).

The Board notes that the appellant was put on notice as to 
the evidence required to support her claim in both the 
January 1998 rating decision and in the statement of the case 
(dated in July 1998), as she was informed that no medical 
evidence had been presented to establish a link between the 
veteran's duodenal ulcer and his causes of death.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the benefit sought on appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board less than the 
complete benefit, or benefits, sought on appeal is appealable 
to the United States Court of Veterans Appeals (Court) within 
120 days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.
